Case 3:20-mc-00071-MCR-GRJ Document 1-1 Filed 11/13/20 Page 1 of 10




                   Exhibit 1
                Case 3:20-mc-00071-MCR-GRJ Document 1-1 Filed 11/13/20 Page 2 of 10
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                         Northern District
                                                       __________ District of
                                                                           of Florida
                                                                              __________
                         Marcus Hensley
                                                                              )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No.          7:20-cv-00093-MCR-GRJ
                     3M Defendants, et al.                                    )
                                                                              )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 To:                                       Timothy White, 7906 East 55th Street, Tulsa, Oklahoma 74145

                                                       (Name of person to whom this subpoena is directed)

       ✔
       u Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material:
           See Schedule A


  Place: Opveon Attn: Veritext/Simon Gottlieb                                           Date and Time:
           (simon.gottlieb@kirkland.com), 1437 S. Boulder, Suite                                             11/13/2020 5:00 pm
           170, Tulsa Oklahoma 74119

     u Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

  Place:                                                                               Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:        10/30/2020

                                  CLERK OF COURT
                                                                                            OR
                                                                                                                         /s/ Larry Hill
                                            Signature of Clerk or Deputy Clerk                                        Attorney’s signature


 The name, address, e-mail address, and telephone number of the attorney representing (name of party)     Defendants,
3M Company, et al.                                                       , who issues or requests this subpoena, are:
Larry Hill, Moore Hill & Westmoreland, 350 Cedar St., Pensacola, FL 32505, lhill@mhw-law.com, 850-434-3541

                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                 Case 3:20-mc-00071-MCR-GRJ Document 1-1 Filed 11/13/20 Page 3 of 10
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No.         7:20-cv-00093-MCR-GRJ


                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            u I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            u I returned the subpoena unexecuted because:
                                                                                                                                                     .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00   .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
                 Case 3:20-mc-00071-MCR-GRJ Document 1-1 Filed 11/13/20 Page 4 of 10
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
    Case 3:20-mc-00071-MCR-GRJ Document 1-1 Filed 11/13/20 Page 5 of 10




                                  SCHEDULE A
   DEFENDANTS’ REQUESTS FOR PRODUCTION OF DOCUMENTS
              Pursuant to Rule 45 of the Federal Rules of Civil Procedure, Defendants

3M Company, 3M Occupational Safety LLC, Aearo Holding LLC, Aearo

Intermediate LLC, Aearo LLC, and Aearo Technologies LLC (collectively,

“Defendants”), by and through their counsel, hereby request that you produce

documents responsive to these Requests for Production of Documents (the

“Requests”) to Defendants in the time and manner set forth in this Subpoena.


                                  DEFINITIONS
      1.      “Communications” encompasses used in the requests below includes

any transmission or exchange of information, ideas, facts, data, proposals, or other

matters, between or among Persons, by any means. For example, communications

would include text messages (short message service (SMS) and multimedia message

service (MMS)), or any messaging application (e.g., WhatsApp, Facebook

Messenger).       The definition also includes Documents evidencing oral

communications.


      2.      “Document” or “documents” as used below includes hard copy

documents as well as electronically stored information.


      3.      The terms “you” and “your” shall refer to Timothy White.
    Case 3:20-mc-00071-MCR-GRJ Document 1-1 Filed 11/13/20 Page 6 of 10




                                 INSTRUCTIONS

      1.     The preceding Definitions apply to these Instructions and each of the

succeeding Requests. All terms defined above shall have the meanings set forth

therein, whether capitalized in the Requests or not.


      2.     You are required to produce all responsive documents in your

possession, custody, or control, wherever located, including but not limited to

electronic sources, such as:


             (a) any of your email accounts (e.g., Gmail, Yahoo, and Hotmail);
             (b) any of your computers (e.g., desktop or laptop computers);
             (c) any of your mobile and handheld electronic devices (e.g.,
             smartphones, computer tablets, portable music players, and digital
             cameras);
             (d) any of your other hardware storage devices (e.g., external hard
             drives, network storage drives, memory cards, USB flash (“thumb”)
             drives, and CDs/DVDs);
             (e) any messaging applications you use (e.g. text messages, iMessage,
             Facebook Messenger, WhatsApp, Telegram, and Snapchat);
             (f) any social media accounts/platforms you use (e.g., Facebook,
             Instagram, LinkedIn, Twitter, MySpace, YouTube, Pinterest, or other
             online collaboration tools such as Google+ or Yahoo! groups);

             (g) any website where you have made online postings (e.g., Reddit,
             Tumblr, and other blog or message boards);
             (h) any cloud storage you use (e.g., DropBox, Microsoft Office365
             Account, Google Drive, iCloud, and Amazon Drive).


                                          2
    Case 3:20-mc-00071-MCR-GRJ Document 1-1 Filed 11/13/20 Page 7 of 10




      3.     If you cannot comply with any Request in full, you must comply to the

fullest extent possible, and you should provide an explanation as to why full

compliance is not possible.


      4.     If any document called for by these Requests has been destroyed or

discarded, you must identify that document in writing by providing the following

information: (a) any sender/author and any addressee; (b) any indicated or blind

copies; (c) the document’s date, subject matter, number of pages, and attachments

or appendices; (d) all Persons to whom the document was distributed, shown, or

explained; (e) its date of destruction or discard, manner of destruction or discard,

and reason for destruction or discard; (f) the Persons who authorized and carried out

such destruction or discard; and (g) whether any copies of the document presently

exist and, if so, the name of the custodian of each copy.


      5.     If no document exists that is responsive to a particular Request, you

must state so in writing.


      6.     Defendants request that you produce all photographs, films, movies,

and video recordings as native files, in their original resolution and file size.


      7.     If you are a current employee of the United States Government, please

contact our offices immediately so that we may issue these requests through the

appropriate government agency.

                                           3
    Case 3:20-mc-00071-MCR-GRJ Document 1-1 Filed 11/13/20 Page 8 of 10




                        REQUESTS FOR PRODUCTION

      1.     All non-privileged documents, communications, photographs, and/or

videos exchanged between you and Marcus Hensley concerning the Combat Arms

Earplug Version 2, including but not limited to Marcus Hensley’s use or non-use of

the Combat Arms Earplug Version 2.


      2.     All non-privileged documents, communications, photographs, and/or

videos exchanged between you and Marcus Hensley concerning Marcus Hensley’s

use or non-use of hearing protection devices in the military.


      3.     All non-privileged documents, communications, photographs, and/or

videos exchanged between you and Marcus Hensley concerning Marcus Hensley’s

alleged hearing loss and/or tinnitus.


      4.     All    documents,   communications,     photographs,   and/or   videos

exchanged between you and Laterial Hensley concerning Marcus Hensley’s alleged

hearing loss and/or tinnitus.


      5.     All non-privileged documents, communications, photographs, and/or

videos exchanged between you and Marcus Hensley concerning Marcus Hensley’s

military service.




                                          4
    Case 3:20-mc-00071-MCR-GRJ Document 1-1 Filed 11/13/20 Page 9 of 10




      6.     All   documents,   communications,     photographs,    and/or   videos

exchanged between you and Laterial Hensley concerning Marcus Hensley’s military

service.


      7.     All documents, including but not limited to, hearing transcripts in

connection with Hensley v. Colvin, Commissioner Social Security Administration,

Case No. 4:14-cv-00030-BSM-JJV (E.D. Ark. 2014), including the appeal to the

Eighth Circuit Court of Appeals.


      8.     All non-privileged case files concerning Hensley v. Colvin,

Commissioner Social Security Administration, Case No. 4:14-cv-00030-BSM-JJV

(E.D. Ark. 2014), including the appeal to the Eighth Circuit Court of Appeals.


      9.     All   documents,   communications,     photographs,    and/or   videos

exchanged between or among you and any other individual or individuals

concerning Marcus Hensley and alleged hearing loss.


      10.    All   documents,   communications,     photographs,    and/or   videos

concerning the litigation related to the Combat Arms Earplug Version 2 titled In re:

3M Combat Arms Earplug Products Liability Litigation, Case No. 3:19-md-2885,

which is currently pending in the United States District Court for the Northern

District of Florida.




                                         5
   Case 3:20-mc-00071-MCR-GRJ Document 1-1 Filed 11/13/20 Page 10 of 10




      11.   All   documents,    communications,     photographs,   and/or   videos

concerning Marcus Hensley between you and any Plaintiffs’ Law Firm, including,

but not limited to Heninger, Garrison Davis law firm.


      12.   All   documents,    communications,     photographs,   and/or   videos

exchanged between you and Marcus Hensley from January 1, 2020 to present.




                                        6
